DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/19 and 2/21/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1. HELM discloses a method for ratiometric proximity sensing (paragraph 0001 discloses proximity sensor) comprising: 
supplying a supply voltage (fig. 1-5 show supply circuit (1 or 17)) to a sensor via a sensor supply line (fig. 1-5 [combination 2 and 3 to form a sensor]); 
energizing a sensing coil of the sensor (fig. 1-5 show the supply 1 or 15 excites driver coil 2); 
measuring the supply voltage while the sensing coil is energized (fig. 1-5 [UT]); 
measuring a sensor current while the sensing coil is energized (fig. 1-5 [US]).
Fig. 1-5 show US/Uref to produce the signal representing the quotient UA instead of
dividing the measured sensor current by the measured supply voltage to produce a signal representing a quotient; 
scaling the supply current of the sensor supply line by the quotient to produce a scaled supply current; 
monitoring the scaled supply current; and decoding a status of the sensor in dependence on the magnitude of the scaled supply current. 

Regarding to claim 1. HELM discloses a system for ratiometric proximity sensing (paragraph 0001 discloses proximity sensor) comprising a sensor (fig. 1-5 [combination 2 and 3 to form a sensor]) and an electronics unit configured to supply a supply voltage to the sensor (fig. 1-5 show supply circuit (1 or 17)) and monitor a sensor current of the sensor (current correspond to US), wherein the sensor comprises: 
a supply circuit that is supplied with the supply voltage (fig. 1-5 show supply circuit (1 or 17)); 
a sensor coil that is connected to receive current from the supply circuit (fig. 1-5 [combination 2 and 3 to form a sensor] to receive IT); 
current scaling circuitry (fig. 1-5 [9] configured for dividing US by Uref to produce a signal representing a quotient UA) instead of that is configured for dividing the measured sensor current by the measured supply voltage to produce a signal representing a quotient and then scaling the supply current of the sensor supply line by the quotient to produce a scaled sensor current; and 
a current setting circuit configured to provide the scaled sensor current to the supply circuit. 



Regarding to claim 18, Helm discloses a sensor comprising: a supply circuit that is supplied with the supply voltage (fig. 1-5 shows supply circuit (1 or 17)); 
a reference circuit (fig. 1-5 [Uref]) that is connected to receive power from the supply circuit (fig. 1-5 [1]); 
a sensor coil (fig. 1-5 [combination 2 and 3 form a sensor]) that is connected to receive current from the supply circuit (fig. 1-5 [1]); 
current scaling circuitry (fig. 1-5 [9] configured for dividing US by Uref to produce a signal representing a quotient UA) instead of that is configured for dividing the measured sensor current by the measured supply voltage to produce a signal representing a quotient and then scaling the supply current of the sensor supply line by the quotient to produce a scaled sensor current; and 
a current setting circuit configured to receive a reference current from the reference circuit and provide the scaled sensor current to the supply circuit. 

Therefore the prior arts of record, alone or in combination, do not fairly teach or suggest “dividing the measured sensor current by the measured supply voltage to produce a signal representing a quotient; 
scaling the supply current of the sensor supply line by the quotient to produce a scaled supply current; 
monitoring the scaled supply current; and decoding a status of the sensor in dependence on the magnitude of the scaled supply current” as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863